DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1,3,5,6,7,14,17,19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by AMARIN et al. 20140229031.
CLAIMS 1,14,19
	AMARIN et al. discloses an energy management system for an independent system comprising a power supply system (FIG 1), a natural energy generating apparatus (106 a), a storage battery system (108), a power generator (112), a first load, and a second load (loads 114), the energy management system including:
an acquisition part acquiring information indicating states of the natural energy generating apparatus, the storage battery system, the power generator, the first load, and the second load when: 

the natural energy generating apparatus supplies generated power to the power supply
system;
 the storage battery system is a regulated power supply; and 
the power generator performs a constant power operation; and

a control part controlling, based on the information, operations of the natural
energy generating apparatus and the power generator, connection of the second load to
the power supply system, and paralleling off the second load from the power supply
system so that a demand-supply balance of power in the independent system is
maintained, with the first load maintained to be connected to the power supply system 
([0018] Microgrid controller 126 may be configured to control operations of microgrid 100. For example, microgrid controller 126, also referred to as energy management system (EMS), may communicate wirelessly with each resources of microgrid 100 ensuring a proper operation. Health and status of DRS 106, energy storage 108, and loads 114 may be monitored in real time by microgrid controller 126. Microgrid controller 126 may be programmed so that the operation of microgrid 100 may meet specific requirements such as, energy cost optimization, battery health or carbon footprint. For instance, noncritical loads may be turned off to protect the battery's health).
CLAIMS 3,5,6,7,17
	AMARIN et al. discloses the energy management system according to claim 1,
wherein the second load includes a plurality of loads, and
the control part holds a plurality of priorities assigned to the plurality of loads,
and controls connection of the plurality of loads to the power supply system and

a higher priority is assigned is preferentially connected to the power supply system and a
load to which a lower priority is assigned is preferentially paralleled off from the power
supply system [0020] In one embodiment, microgrid 100 may be operated based on a layered management approach. The layered management approach may simplify operation of microgrid 100. For example, the layered management approach may reduce requirements for fast and reliable communications. An example of the layered management approach is shown in FIG. 2. For example, and as shown in FIG. 2, a plurality of layers of management may be defined for microgrid 100. In a first layer, which may be the highest priority layer of operation, a voltage regulation and current sharing of microgrid 100 may be managed. In a second layer, resource estimation, grid synchronization, islanding and compliance of microgrid 100 may be managed. In a third layer, forecasting, energy bidding and price response may be managed. The layered management approach may further allow individual resources to operate in a safe default mode if microgrid controller 126 or the communication network is faulted. Small microgrids may be coordinated to form larger microgrids. Larger microgrids may form mini-grids, and mini-grids may form sub-grids.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 2,4,8,15,16 is/are rejected under 35 U.S.C. 103 as being unpatentable over AMARIN et al. 20140229031 in view of KOEPPE et al. 20170358929.
CLAIMS 2,15
	AMARIN et al. discloses the energy management system according to claim 1,
wherein the control part controls the operations of the natural energy generating
apparatus and the power generator, the connection of the second load to the power supply
system, and the paralleling off the second load from the power supply system,
AMARIN et al. teaches [ 0020] In one embodiment, microgrid 100 may be operated based on a layered management approach. The layered management approach may simplify operation of microgrid 100. For example, the layered management approach may reduce requirements for fast and reliable communications. An example of the layered management approach is shown in FIG. 2. For example, and as shown in FIG. 2, a plurality of layers of management may be defined for microgrid 100. In a first layer, which may be the highest priority layer of operation, a voltage regulation and current sharing of microgrid 100 may be managed. In a second layer, resource estimation, grid synchronization, islanding and compliance of microgrid 100 may be managed. In a third layer, forecasting, energy bidding and price response may be managed. The layered management approach may further allow individual resources to operate in a safe default mode if microgrid controller 126 or the communication network is faulted. Small microgrids may be coordinated to form larger microgrids. Larger microgrids may form mini-grids, and mini-grids may form sub-grids. 
Resource estimation is a predicted future resource requirement.

storage battery system, the power generator, the first load, and the second load so that a
remaining capacity of the storage battery system does not reach a charging or discharging
end point within a specific period.
	KOEPPE et al. discloses [0065] Verification of the initial set of control commands is dependent on the type of data provide to the controller 70. As discussed above, the knowledge system may provide data corresponding to weather, energy supply or demand, energy costs, or usage. The data may be a past operating state including, for example, logged weather conditions, such as temperature, wind speeds, insolation, and the like, or historical trends in energy supply or demand. The data may also be a future operating state including, for example, a weather forecast for the current day or over an extended period of time such as a week or month. The future operating state may be a predicted supply of energy based, for example, on capacity and maintenance schedules for energy generating sources. If, for example, a hybrid power system includes both a photovoltaic source 14 and a wind turbine 18, the controller 70 may utilize a weather forecast as a future operating state. When the weather forecast indicates sunny and calm weather, the controller 70 increases the control command for the photovoltaic source 14 and reduces the control command for the wind turbine 18. When the weather forecast indicates overcast and windy weather, the controller 70 increases the control command for the wind turbine 18 and reduces the control command for the photovoltaic source 14. It is contemplated that the exemplary weather service may be configured as a knowledge source 60 to transmit future operating states with data values for each weather condition forecast. A range of data values, for example, from one to one hundred may indicate a range of insolation from fully sunny to fully cloudy. Similarly, a forecast wind speed may be transmitted directly as a data value. Each knowledge source 60 is configured to transmit data to 70 in a predefined format such that the data received at the controller 70 may be used to adjust the initial converter commands as necessary, as shown in step 134.
	Considering the above teachings it would have been obvious to one having ordinary skill in the art to have predicted the future state of at least one of the natural energy generating apparatus, the storage battery system, the power generator, the first load, and the second load so that a remaining capacity of the storage battery system does not reach a charging or discharging
end point within a specific period to provide constant output power to the critical loads.
CLAIMS 4,16
	AMARIN et al. in view of KOEPPE et al.  disclose the energy management system according to claim 2,
wherein the second load includes a plurality of loads, and
the control part holds a plurality of priorities assigned to the plurality of loads,
and controls connection of the plurality of loads to the power supply system and
paralleling off the plurality of loads from the power supply system so that a load to which
a higher priority is assigned is preferentially connected to the power supply system and a
load to which a lower priority is assigned is preferentially paralleled off from the power
supply system (AMARIN et al.  [0020] In one embodiment, microgrid 100 may be operated based on a layered management approach. The layered management approach may simplify operation of microgrid 100. For example, the layered management approach may reduce requirements for fast and reliable communications. An example of the layered management approach is shown in FIG. 2. For example, and as shown in FIG. 2, a plurality of layers of management may be defined for microgrid 100. In a first layer, which may be the highest priority layer of operation, a voltage regulation and current sharing of microgrid 100 may be managed. In a second layer, resource estimation, grid synchronization, islanding and compliance of microgrid 100 may be managed. In a third layer, forecasting, energy bidding and 
CLAIM 8
	AMARIN et al. in view of KOEPPE et al.  disclose the energy management system according to claim 4.
	AMARIN et al. discloses wherein the control part determines whether supply of power is more or less than demand for power in the independent system,
the control part performs at least one of: control for reducing the
power generated by the natural energy generating apparatus; control for reducing power
generated by the power generator; and control for connecting, to the power supply system,
a load that is included in the second load and has not been connected to the power supply
system yet, when determining that the supply of the power is more than the demand for
the power, and
the control part performs at least one of: control for increasing the
power generated by the natural energy generating apparatus; control for increasing the
power generated by the power generator; and control for paralleling off, from the power
supply system, a load that is included in the second load and has already been connected
to the power supply system, when determining that the supply of the power is less than
the demand for the power AMARIN et al.  [0014] Additional amount of power may be provided to AC bus 102 from diesel generator 112 and other energy sources 118. For example, diesel generator 112 may be configured to provide power to AC bus 102 when the amount of energy generated by DRS 106 is not sufficient to power loads 114. In some scenario, other energy sources 118 may be connected to microgrid 100 to provide additional power. Microgrid 
[0015] Loads 114 may be connected to AC bus 102 through load controller 116. Load controller 116 may be configured to connect and disconnect loads 114 to AC bus 102. Load controller 116 may be controlled by microgrid controller 126 or may operate on its own in master-less mode. For example, microgrid controller 126 may send commands to load controller 116 to disconnect non-critical loads from microgrid 100. Loads 114, DRS 106, energy storage 108, diesel generator 112, and other energy resources 118 may seamlessly be added or removed to microgrid 100 with no disruption to the operations of critical loads.

Claims 9,10,11,12,13,18 is/are rejected under 35 U.S.C. 103 as being unpatentable over AMARIN et al. 20140229031.
CLAIM 9
	AMARIN et al. discloses the energy management system according to claim 1, wherein the energy storage system includes energy storage 108 and power controller 110 controlling the charging and the discharging of the energy storage. [0018] Microgrid controller 126 may be configured to control operations of microgrid 100. For example, microgrid controller 126, also referred to as energy management system (EMS), may communicate wirelessly with each resources of microgrid 100 ensuring a proper operation. Health and status of DRS 106, energy storage 108, and loads 114 may be monitored in real time by microgrid controller 126. Microgrid controller 126 may be programmed so that the operation of microgrid 100 may meet specific requirements such as, energy cost optimization, battery health or carbon footprint. For instance, noncritical loads may be turned off to protect the battery's health.
AMARIN et al. does not disclose wherein the storage battery system includes a plurality of units each of which can be independently charged and discharged, the control part performs, as
adjustment of response characteristics of the storage battery system, at least one of:

remaining capacity in the plurality of units;
adjustment for preferentially charging a unit with a smaller remaining
capacity in the plurality of units;
adjustment for reducing a maximum discharge power of a unit at a
temperature higher than or equal to a first preset temperature in the plurality of units;	
adjustment for reducing a maximum charge power of a unit at a
temperature higher than or equal to a second preset temperature in the plurality of units;
adjustment for preferentially charging and discharging a unit at a
lower deterioration rate in the plurality of units; and
adjustment for preferentially charging and discharging a less
deteriorated unit in the plurality of units.
	It would have been obvious to one having ordinary skill in the art to expand the energy storage system to provide additional storage energy by connecting in parallel a plurality of energy storage devices and power control units each energy storage device with its own power control unit to provide independent power control to each energy storage unit since it has been held that a mere duplication of of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. Bemis Co., 193 USPQ 8.

CLAIMS 10,11,12,13,18
	AMARIN et al. teaches [0018] Microgrid controller 126 may be configured to control operations of microgrid 100. For example, microgrid controller 126, also referred to as energy management system (EMS), may communicate wirelessly with each resources of microgrid 100 ensuring a proper operation. Health and status of DRS 106, energy storage 108, and loads 114 may be monitored in real time by microgrid controller 126. Microgrid controller 126 may be 
	It would have been obvious to one having ordinary skill in the art to have independently select and monitor characteristics and adjust discharging/charging of each storage battery system to optimize storage battery life.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT L DEBERADINIS whose telephone number is (571)272-2049. The examiner can normally be reached 9 am to 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571 272 2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
February 7, 2022




/ROBERT L DEBERADINIS/Primary Examiner, Art Unit 2836